Name: Commission Implementing Regulation (EU) NoÃ 1062/2013 of 30Ã October 2013 on the format of the European Technical Assessment for construction products
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  building and public works
 Date Published: nan

 31.10.2013 EN Official Journal of the European Union L 289/42 COMMISSION IMPLEMENTING REGULATION (EU) No 1062/2013 of 30 October 2013 on the format of the European Technical Assessment for construction products THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 305/2011 of the European Parliament and of the Council of 9 March 2011 laying down harmonised conditions for the marketing of construction products and repealing Council Directive 89/106/EEC (1), and in particular Article 26(3) thereof, After consulting the Standing Committee on Construction, Whereas: (1) European Technical Assessment is necessary to enable a manufacturer of a construction product to draw up a declaration of performance for a construction product which is not covered or not fully covered by a harmonised standard. (2) Article 26(2) of Regulation (EU) No 305/2011 establishes requirements for the content of the European Technical Assessment. Since the principles for the applicable factory production control shall be set out in the respective European Assessment Document (EAD), the European Technical Assessment should contain only such technical details as deemed necessary in these principles within the EAD to be defined at that level for the implementation of the system of assessment and verification of constancy of performance. (3) The presentation of the technical description of the product in question should be defined flexibly enough in the format of the European Technical Assessment, given the wide variety of construction products concerned. (4) Sufficient flexibility should also be allowed for the presentation of the performance of the product in the European Technical Assessment, to enable the manufacturer to declare fluently and accurately such performance in his declaration of performance which is based on that assessment. (5) In order to protect confidential technical information on the product, the manufacturer should be able to indicate to the responsible Technical Assessment Body which parts of the product description is confidential and may not be disclosed together with the European Technical Assessment. Confidential information should be included in separate Annexes to those European Technical Assessments. (6) In order to enhance the efficiency of the Internal Market and competitiveness of the European construction sector as a whole, European Technical Assessments should be able to be issued as soon as possible for manufacturers requesting them, HAS ADOPTED THIS REGULATION: Article 1 The format of the European Technical Assessment is set out in the Annex. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 88, 4.4.2011, p. 5. ANNEX EUROPEAN TECHNICAL ASSESSMENT No ¦ of ¦ [date] General part 1. Technical Assessment Body issuing the European Technical Assessment: ¦ 2. Trade name of the construction product: ¦ 3. Product family to which the construction product belongs: ¦ 4. Manufacturer: ¦ 5. Manufacturing plant(s): ¦ 6. This European Technical Assessment contains ¦ pages including ¦ Annex(es) which form an integral part of this assessment. Annex(es) ¦ contain(s) confidential information and is/are not included in the European Technical Assessment when that assessment is publicly disseminated. 7. This European Technical Assessment is issued in accordance with Regulation (EU) No 305/2011, on the basis of ¦ Specific parts 8. Technical description of the product: ¦ 9. Specification of the intended use(s) in accordance with the applicable European Assessment Document (hereinafter EAD): ¦ 10. Performance of the product and references to the methods used for its assessment: ¦ 11. Assessment and verification of constancy of performance (hereinafter AVCP) system applied, with reference to its legal base: ¦ 12. Technical details necessary for the implementation of the AVCP system, as provided for in the applicable EAD: ¦ Issued in ¦ on ¦/ ¦ 20 ¦. by ¦ Annex(es)